Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 14 recite “the second portion of the generated vapor.” There is insufficient antecedent basis for this limitation in the claim. 
Claims 3 and 12 recite “the air flow channel separates the tobacco housing into a first portion and a second portion, the first portion of the tobacco housing being configured to prevent the second portion of the generated vapor from being exposed to the tobacco. [emphasis added]” However, Claims 1 and 10 recite that the air flow channel prevents the second portion of the generated vapor from entering the tobacco housing at all. These claims appear to be incompatible, particularly in light of the specification. Because the air flow channel separates the tobacco housing, it must, in some sense, be in the tobacco housing, and thus a portion of air flowing through it would also go through the tobacco housing. Further clarification of either the independent claims or claims 3 and 12 is required.
Similarly, claim 8 recites “the air flow channel divides the tobacco housing into two sections.” If the air flow channel is not in the tobacco housing, how can it divide the housing into two sections? No embodiments appear to show such a configuration.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to depend on a claim previously set forth.  Claim 13 depends on later claim 16.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Yamada et al. [WO 2016/121143 A1, with text references and screenshots taken from English-language equivalent document US 2017/0319799; hereinafter “Yamada”].
Regarding claim 1, Yamada discloses [Fig. 2] a  non-combustible smoking element  comprising: 

    PNG
    media_image1.png
    472
    536
    media_image1.png
    Greyscale

a pre-vapor formulation reservoir (111P) configured to contain a pre-vapor formulation material (Pars. 0046-0047); 
a heater (“heating wire” in 111R, see Par. 0046) coupled to the pre-vapor formulation reservoir and configured to heat at least a portion of the pre-vapor formulation material into a generated vapor (Par. 0046) and provide the generated vapor to a first portion of a channel (Annotated Fig. 2); 
a tobacco housing [cartridge housing 131] at a second portion of the channel [Annotated Fig. 2] downstream of the pre-vapor formulation reservoir and the heater [Fig. 2] and positioned to expose a first portion of the generated vapor [that passing through flow passage 140A] to tobacco in the tobacco housing (Par. 0069); and 
at least one air flow channel [140B] to prevent the second portion of the generated vapor from entering the tobacco housing [The air passing through 140B does not pass through the tobacco housing; thus, the air flow channel 140B prevents the second portion of the vapor entering the tobacco housing 131].
Regarding claim 10, Yamada discloses a non-combustible smoking device [Fig. 2] including a smoking element substantially as set forth with respect to claim 1 above, including an electrical heating element (heating wire). Since the electrical heating element requires some sort of power supply to operate, Yamada implicitly discloses a power supply configured to supply power to the heating element.
Regarding claim 2 and 11, Yamada discloses the air flow channel extends from a first end portion of the tobacco housing to an opposing second end portion of the tobacco housing, [channel 140B extends at least the length of tobacco housing 131 as shown in Fig. 2].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-12, 14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez et al. [US 2016/0143360 A1, hereinafter “Sanchez”].
Regarding claim 1, Sanchez discloses, [Figs. 19 and 28B], a  non-combustible smoking element  comprising: 

    PNG
    media_image2.png
    306
    513
    media_image2.png
    Greyscale

a pre-vapor formulation reservoir (213, Fig. 19) configured to contain a pre-vapor formulation material (Par. 0100); 
a heater (211) coupled to the pre-vapor formulation reservoir and configured to heat at least a portion of the pre-vapor formulation material into a generated vapor (Par. 0101) and provide the generated vapor to a first portion of a channel (212); 
a tobacco housing [the walls forming 641 in Fig. 28B, note that this is to be placed such that 640 takes the place of 220 in Fig. 19. Element 641 contains a “first flavor or other substance,” Par. 0118] at a second portion of the channel [the interior of 215/216, Par. 0105, through which air passes from the channel 212 to the tobacco housing] downstream of the pre-vapor formulation reservoir and the heater [Fig. 19] and positioned to expose a first portion of the generated vapor to flavor in the tobacco housing (Par. 0118); and 
at least one air flow channel [642, Annotated Fig. 28B; it is an “air flow channel” because air passes through it] to prevent the second portion of the generated vapor from entering the tobacco housing [642 is a “second chamber” through which air passes, providing a “second flavor or other substance,” Par. 0118. Because they are separated by the walls of 650, chambers 641,642 accept different portions of the vapor/air flow and impart different flavors to these different portions. The air passing through 642 does not pass through 641, and thus the air flow channel prevents the second portion of the generated vapor from passing through the tobacco housing 641].
Sanchez does not explicitly disclose which flavors/substances are contained in 641 and 642, and thus does not explicitly disclose exposing the vapor to tobacco in the tobacco housing. However, elsewhere Sanchez teaches that the flavors may include tobacco [see Table III or Par. 0069] as well as other flavors like menthol [Table III] or vanilla [Par. 0069]. Thus, let the flavor in the tobacco housing of 641 be tobacco, such that the tobacco housing exposes a first portion of the generated vapor to tobacco in the tobacco housing [Par. 0069 and 0118], and let the second flavor be a flavor other than tobacco, such as vanilla or menthol, as cited above. 
Sanchez discloses two different flavors without specifying what they are. One of ordinary skill would then turn to Table III or other parts of the specification to decide which flavors could be used with known success in the apparatus of Sanchez. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sanchez by configuring the tobacco housing to contain tobacco/tobacco flavor and the air flow channel flavor to be a non-tobacco flavor as taught by Sanchez elsewhere in the specification because this amounts to a simple selection of flavors/substances from a limited list of options with reasonable expectation of success [Table III] [see MPEP 2143.I.E].

    PNG
    media_image3.png
    243
    520
    media_image3.png
    Greyscale

Regarding claim 10, Sanchez discloses a non-combustible smoking device [Fig. 19] including a smoking element substantially as set forth with respect to claim 1 above. Sanchez further discloses a power supply (battery 206) configured to supply power to the heating element (Par. 0099).
Regarding claim 2 and 11, Sanchez discloses the air flow channel extends from a first end portion of the tobacco housing to an opposing second end portion of the tobacco housing, [channel 642 extends the length of element 640, as does the tobacco housing of 641; thus the air flow channel extends the length of the tobacco housing].
Regarding claims 3, 8, and 12, as best understood, Sanchez discloses the air flow channel separates [or divides] the tobacco housing into a first portion and a second portion [the two sections in claim 8], the first portion of the tobacco housing being configured to prevent the second portion of the generated vapor from being exposed to the tobacco [see 112b above. If the tobacco housing were instead taken to be the entirety of element 640, then the air flow channel 642 separates the tobacco housing into a first portion for tobacco, 641, and a second portion not for tobacco, 642].
Regarding claims 5 and 14, Sanchez discloses the air flow channel is a tube [642 is a tube, with a semi-circular cross section, as shown in Fig. 28B].
Regarding claim 4, Sanchez discloses the apparatus set forth above but fails to disclose the percentage of generated vapor which constitutes the second portion. However, Sanchez teaches that “In one embodiment, the first chamber 641 and the second chamber 642 can be the same size and shape. In a separate embodiment, the first chamber 641 can be a different size than the second chamber 642.” 
The specification does not allege criticality for the claimed 65%. Because Sanchez contemplates adjusting the relative sizes of 641/642, it is clear that this change in size from 50/50 will not adversely affect the operation of Sanchez’s device. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify to modify the apparatus of Sanchez by adjusting the relative sizes of 641 and 642 in particular so that the second portion of the generated vapor is about 65 percent of the entire generated vapor, because it would have been obvious to vary the relative sizes and thus air flow percentages of 641 and 642 until the desired flavor effect is achieved.
Regarding claims 17-18, Sanchez discloses the apparatus set forth above including a gasket [“separator” 216, considered a gasket because it is creates a fluid-tight seal at a joint], the at least one air flow channel being coupled to the gasket [Fig. 19 and Par. 0105], but fails to disclose the gasket including holes.
However, in the embodiment in Fig. 50A, Sanchez teaches a gasket [“separator” 1410] including holes [1411] to direct at least the first portion of the generated vapor to the tobacco in the tobacco housing [when combined with the above embodiment, one of the streams will be directed to the tobacco housing], the at least one air flow channel being coupled to the gasket [see the relationship between the air flow channel and “separator” in Fig. 19]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sanchez by replacing the gasket of Fig. 19 with that of Fig. 50A because this allows for greater control of the nicotine release profile [Par. 0138].

Claims 6-7 and 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Mishra et al. [US 2016/0120224 A1, hereinafter “Mishra”].
Regarding claims 6-7 and 15-16, Sanchez discloses the tube as set forth in claim 5/14 above but fails to disclose the inside diameter of the tube. Mishra teaches, in a smoking element/device, an airflow channel tube having an inside diameter of 0.5 mm to 3 mm or 2-2.5 mm (0.3 to 4.0 mm, Par. 0076). 
The specification does not allege criticality for the size of the tube. Adjusting the size of the tube to be in the claimed range would not adversely affect the prior art as Mishra discloses the range as one suitable for allowing air flow through an e-vapor device. Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Sanchez by configuring the tube to have an inside diameter of between .5 and 3mm as taught by Mishra because this allows a desired amount of air to pass through to the user.
Furthermore, regarding the specific ranges, it has been held that where the reference discloses with sufficient specificity, the ranges are anticipated [see MPEP 2131.03]. In this case, while Mishra is believed to anticipate the claimed range due to the small sizes of the ranges, if not, It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention to achieve the claimed range(s) to allow a desired amount of air to pass through to the user, because the specification has not alleged criticality or unexpected results at the claimed size ranges.
Regarding claim 13, Sanchez discloses/teaches the apparatus substantially with respect to claim 4 as set forth above.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sanchez in view of Liu (US 2013/0167853 A1, hereinafter “Liu”).
Regarding claim 9, Sanchez discloses the apparatus set forth above but fails to disclose the air flow element including PEEK or metal. Liu discloses an air flow element comprising solid tobacco (6) and metal (the inner wall 42’ of Fig. 1 is metal as disclosed in Par. 0028). Modifying the apparatus of Sanchez by adding a metal wall to the air flow element as taught by Liu would have been obvious to one of ordinary skill in the art, at the time of filing, because it amounts to a simple combination of known elements according to known methods with predictable results (allowing air/vapor to flow through the channel comprising a material known in the art as suitable for allowing passage of heated air/vapor without adversely affecting flavor).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761